oe Case 19-14489 Doc17-2 Filed 04/16/19 * P

ea a UBERS 196 FOU! 4 2

  

gs Financial Maple Leaf Title, LLC.
One Meralian Crossing, Ste. 100 JIE Chesapeake Avenue

MN 55423 Towson,

   
   
   
 

Prepared By: Homecoming
2101 ord, Suite 250W
otte, NC 28211

It? FD SURE $ ca,
RECORDING FEE a.

_ TOTAL

Rest HOAL =—- Reet} So/82
; SVA a47 Bk oF
‘ Feb ide 2889 8327 an

DEED OF TRO

Bes

 

[Space Above This Line For Recording Data]

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined in
Sections 3, 11, 13, 18, 20 and 21, Certain rules regarding the usage of words used in this document are
also provided in Section 16.

(A) "Security Instrument" means this document, which is dated MARCH 15TH, 2007

: . . ot ;
together with all Riders to this document. nN
(B) "Borrower" is . ce & = .
sant aR
PAUL C ROBINSON . | 4 a So
fa! SHO
’ — = Cre
cots ~— t= o
errstH Be Se
m ade
bw a”
the a
= Ww
—
ond

Borrower is the trustor under this Security Instrument.

(C) "Lender" is HOMECOMINGS FINANCIAL, LLC (F/K/A HOMECOMINGS FINANCIAL
NETWORK, INC. }

Lender isa LIMITED LIABILITY COMPANY
organized and existing under the laws of DELAWARE

MARYLAND-Single Family- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT WITH MERS Form 3021 1/04
MFMD7770 (09/2006) / 047-290695-7

Gp aim) 10602)
Paga 1 of 16 initials: QP

VMP Mortgage Forms, Inc.

 

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370] SVH 5196, p. 0142. Printed 06/18/2009. Online 02/13/2009.
| Case 19-14489 Doc17-2 Filed 04/16/19 Page 2 of 27

ee USERS 196 FOI 4 3

Lender’s address is 2101 REXFORD, SUITE 250W
CHARLOTTE, NC 28211
(D) "Trustee" is Atty. Thomas P. Dore

(E) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is

acting solely as a nominee for Lender and Lender’s successors and assigns. MERS is the beneficiary

under this Security Instrument. MERS is organized and existing under the laws of Delaware, and has an

address and telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.

(F) "Note" means the promissory note signed by Borrower and dated MARCH 15TH, 2007

The Note states that Borrower owes Lender SIX HUNDRED FIFTY THOUSAND AND NO/100
Dollars

(U.S.$ 650,000.00 ) plus interest. Borrower has promised to pay this debt in regular Periodic

Payments and to pay the debt in full not later than APRIL 1ST, 2037

(G) "Property" means the property that is described below under the heading “Transfer of Rights in the

Property."

(H) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges

due under the Note, and all sums due under this Security Instrument, plus interest.

(TD "Riders" means all Riders to this Security Instrument that are executed by Borrower, The following

Riders are to be executed by Borrower (check box as applicable):

Cx] Adjustable Rate Rider (J Condominium Rider [_] Second Home Rider
Balloon Rider {__] Planned Unit Development Rider [_]1-4 Family Rider
VA Rider L] Biweekly Payment Rider L_] Other(s} [specify]

(J) “Applicable Law" means al! controlling applicable federal, state and local statutes, regulations,
ordinances and administrative rules and orders (that have the effect of Jaw) as well as all applicable final,
non-appealable judicial opiniens.

(K) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium association, homeowners
association or similar organization.

{L) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by
check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit
or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated teller
machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse .
transfers.

(M) "Escrow Items" means those items that are described in Section 3,

(N) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid
by any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i)
damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the
Property; (iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the
value and/or condition of the Property.

(O) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on,
the Loan.

(P) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the
Note, plus (ii) any amounts under Section 3 of this Security Instrument.

(Q) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to

MFMD7770 (09/2006) / 047-290695-7 Initite: &
& -GA(MD} 10602) Paga 2 of 15 Form 3021 1/01
®

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370] SVH 5196, p. 0143, Printed 06/18/2009. Online 92/43/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 3 of 27

* UBER 196 FOILS

time, or any additional or successor legislation or regulation that governs the same subject matter. As used
in this Security Instrument, "RESPA" refers to all requirements and restrictions that are imposed in regard
to a "federally related mortgage loan” even if the Loan does not qualify as a “federally related mortgage
loan" under RESPA.

(R) "Successor in Interest of Borrower” means any party that has taken title to the Property, whether or
not that party has assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

The beneficiary of this Security Instrument is MERS (solely as nominee for Lender and
Lender’s successors and assigns) and the successors and assigns of MERS. This Security
Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (ii) the performance of Borrower’s covenants and agreements
under this Security Instrument and the Note. For this purpose, Borrower irrevocably grants and
conveys to Trustee, in trust, with power of sale, the following described property located in the
LAND RECORDS of WORCESTER COUNTY
' [Type of Recording Jurisdiction] [Name of Recording Jurisdiction)
Legal description attached hereto and made a part hereof

Parcel ID Number: 2410742550 which currently has the address of
29 CANAL SIDE MEWS EAST. ' [Street]
OCEAN CITY (City], Maryland 21842 [Zip Code]

("Property Address"):

TOGETHER WITH all the improvements now or hereafter erected on the property, and all
easements, appurtenances, and fixtures now or hereafter a part of the property. All replacements and
additions shall also be covered by this Security Instrument. All of the foregoing is referred to in this
Security Instrument as the "Property." Borrower understands and agrees that MERS holds only legal title
to the interests granted by Borrower in this Security Instrument, but, if necessary to comply with law or
custom, MERS (as nominee for Lender and Lender’s successors and assigns) has the right: to exercise any
or all of those interests, including, but not limited to, the right to foreclose and sell the Property; and to
take any action required of Lender including, but not limited to, releasing and canceling this Security
Instrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
the right to grant and convey the Property and that the Property is unencumbered, except for encumbrances

MEFMD7770 (09/2006) / 047-290695-7 Initiale: @

> -6A(MD) io602} Pago 3 of 15 Form 3021 1/04
®

WO CIRCUIT COURT (Land Records} [MSA CE 31-5370} SVH 5196, p. 0144. Printed 06/18/2009. Online 02/43/2009,
Case 19-14489 Doc17-2 Filed 04/16/19 Page 4 of 27

BERS 196 FOI GS

‘Unit BP-29 in Phase 6, pursuant to a Condominium Regime established by and shown on a
condominium plat ontitied “Phase 6, PORT ASTOR AT SUNSET ISLAND II, a Condominium”
as per condominium plat thereof recorded among the Land Records of Worcester County,
Maryland in Condominium Plat Book SVH 191 at Plats 32-34, and in Plat Book SVH 195, at
Plats 5-7, and in Plat Book SVH 199, at Plats 12-14, and in Plat Book SVH 201 at Plats 4-6, and
in Plat Book SVH 202, at Plats 38-40, and in Piat Book SVH215 at Plats 23-25, and as

. Established by Condominium Declaration recorded August 12, 2004 in Liber 4216 Follo 737, and
Supplementary Declaration recorded January 18, 2005 in Liber 4340, at folio 608, and
Supplementary Declaration recorded May 26°2005 in Liber 4441, at folio 83, and Supplementary
Deolaration recorded July 27, 2005 in Liber 4491, at folio 607, and Supplementary Declaration
recorded September 23, 2005 in Liber 4539, at folio 671, and Supplementary Declaration
recorded December 19, 2006 in Liber 4833, at folio 269, and any and all subsequent amendments .
thereto as recorded among the ‘Land Records of Worcester County, Maryland. Together with its
undivided percentage interest m the common elements.

WO CIRCUIT COURT (Land Records) (MSA CE 31-5370] SVH 5196, p. 0145. Printed 06/18/2009, Online 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 5 of 27

BERS 19-6 FOL TL 6

of record. Borrower warrants and will defend generally the title to the Property against all claims and
demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real
property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges.
Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and any
prepayment charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items
pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made in U.S.
currency. However, if any check or other instrument received by Lender as payment under the Note or this
Security Instrument is returned to Lender unpaid, Lender may require that any or ali subsequent payments
due under the Note and this Security Instrument be made in one or more of the following forms, as selected
by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check,
provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
instrumentality, or entity; or (d) Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at
such other location as may be designated by Lender in accordance with the notice provisions in Section 15.
Lender may return any payment or partial payment if the payment or partial payments are insufficient to
bring the Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan
current, without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial
payments in the future, but Lender is not obligated to apply such payments at the time such payments are
accepted. If each Periodic Payment is applied as of its scheduled due date, then Lender need not pay
interest on unapplied funds. Lender may hold such unapplied funds until Borrower makes payment to bring
the Loan current. If Borrower does not do so within a reasonable period of time, Lender shall either apply
such funds or retum them to Borrower, If not applied earlier, such funds will be applied to the outstanding
principal balance under the Note immediately prior to foreclosure. No offset or claim which Borrower
might have now or in the future against Lender shall relieve Borrower from making payments duc under
the Note and this Security Instrument or performing the covenants and agreements secured by this Security
Instrument.

2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all
payments accepted and applied by Lender shall be applied in the following order of priority: (a) interest
due under the Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payments
shall be applied to each Periodic Payment in the order in which it became due. Any remaining amounts
shall be applied first to late charges, second to any other amounts due under this Security Instrument, and
then to reduce the principal balance of the Note.

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and
the late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment received
from Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be
paid in full. To the extent that any excess exists after the payment is applied to the full payment of one or
more Periodic Payments, such excess may be applied to any late charges due, Voluntary prepayments shall
be applied first to any prepayment charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under
the Note shal! not extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
under the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due
for: (a) taxes and assessments and other items which can attain priority over this Security Instrument as a
lien or encumbrance on the Property; {b) leasehold payments or ground rents on the Property, if any; (c)
premiums for any and all insurance required by Lender under Section 5; and (d) Mortgage Insurance
premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
Insurance premiums in accordance with the provisions of Section 10. These items are called “Escrow
Items." At origination or at any time during the term of the Loan, Lender may require that Community
Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and
assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to
be paid under this Section, Borrower shall pay Lender the Funds for Escrow Items unless Lender waives
Borrower's obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower’s

” MFMD7770 (09/2006) / 047-290695-7 tnitials: hy ,
> 8Aimo) io802) Paga 4 of 15 Form 3021 1/01

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370] SVH 6196, p. 0146. Printed 06/18/2009. Online 02/13/2009.
Case 19-14489 Doc 17-2 Filed 04/16/19 Page 6 of 27

7 BERS $96 FOOTY 7

we

obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may only be
in writing. In the event of such waiver, Borrower shall pay directly, when and where payable, the amounts
due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender requires,
shall furnish to Lender receipts evidencing such payment within such time period as Lender may require.
Borrower’s obligation to make such payments and to provide receipts shall for al! purposes be deemed to
be a covenant and agreement contained in this Security Instrument, as the phrase "covenant and agreement”
is used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and
Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9
and pay such amount and Borrower shalt then be obligated under Section 9 to repay to Lender any such
amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in
accordance with Section 15 and, upon such revocation, Borrower shall pay to Lender all Funds, and in
such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply
the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can
require under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable
Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so insured) or in
any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time
specified under RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually
analyzing the escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest on the
Funds and Applicable Law permits Lender to make such a charge. Unless an agreement is made in writing
or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower
any interest or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest
shall be paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the
Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
Borrower for the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow,
as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
Lender the amount necessary to make up the shortage in accordance with RESPA, but in no more than 12
monthly payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall
notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make
up the deficiency in accordance with RESPA, but in no more than 12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund
to Borrower any Funds held by Lender.

4, Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
attributable to the Property which can attain priority over this Security Instrument, leasehold payments or
ground rents on the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To
the extent that these items are Escrow Items, Borrower shal] pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable
to Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith
by, or defends against enforcement of the lien in, legal proceedings which in Lender’s opinion operate to
prevent the enforcement of the lien while those proceedings are pending, but only until such proceedings
are concluded; or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating
the lien to this Security Instrument. If Lender determines that any part of the Property is subject to a lien
which can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the

MFMD7770 (09/2006) / 047-290695-7 | taitials:
> -6A(MD} (0802) Pago 6 of 15 A Form 3021 1/01
> .

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370] SVK 5196, p. 0147. Printed 06/18/2009. Online 02/13/2009,
Case 19-14489 Doc17-2 Filed 04/16/19 Page / of 27

. | LER 196 FILS

lien. Within 10 days of the date on which that notice is given, Borrower shall satisfy the lien or take one or
more of the actions set forth above in this Section 4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
reporting service used by Lender in connection with this Loan.

5, Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on
the Property insured against Joss by fire, hazards included within the term “extended coverage," and any
other hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance.
This insurance shall be maintained in the amounts (including deductible levels) and for the periods that
Lender requires. What Lender requires pursuant to the preceding sentences can change during the term of
the Loan. The insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's
right to disapprove Borrower’s choice, which right shall not be exercised unreasonably. Lender may
require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood zone
determination, certification and tracking services; or (b) a one-time charge for flood zone determination
and certification services and subsequent charges each time remappings or similar changes occur which
reasonably might affect such determination or certification. Borrower shall also be responsible for the
payment of any fees imposed by the Federal Emergency Management Agency in connection with the
review of any flood zone determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any
particular type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might
not protect Borrower, Borrower's equity in the Property, or the contents of the Property, against any risk,
hazard or liability and might provide greater or lesser coverage than was previously in effect. Borrower
acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of
insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall
become additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest
at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice from
Lender to Borrower requesting payment. ©

All insurance policies required by Lender and renewals of such policies shall be subject to Lender’s
right to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as
mortgagee and/or as an additional loss payee. Lender shal] have the right to hold the policies and renewal
certificates. If Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and
renewal notices. If Borrower obtains any form of insurance coverage, not otherwise required by Lender,
for damage to, or destruction of, the Property, such policy shall include a standard mortgage clause and
shall name Lender as mortgagee and/or as an additional loss payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender
may make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree
in writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall
be applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
Lender’s security is not lessened. During such repair and restoration period, Lender shall have the right to
hold such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the
work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
promptly, Lender may disburse proceeds for the repairs and restoration in a single payment or in a series
of progress payments as the work is completed. Unless an agreement is made in writing or Applicable Law
requires interest to be paid on such insurance proceeds, Lender shal! not be required to pay Borrower any
interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by
Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of Borrower. If
the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance
proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with

MFMD7770 (09/2006) / 047-290695-7 tnitlats:
> -GA(MD} i0602) Page 6 of 15 Form 3027 1/01
® : "

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370) SVH 5196, p. 0148. Printed 06/18/2009. Online 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 8 of 27

BERS 196 FOI 49

the excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the order provided for in
Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance
claim and related matters. If Borrower does not respond within 30 days to a notice from Lender that the
insurance carrier has offered to settle a claim, then Lender may negotiate and settle the claim, The 30-day
period will begin when the notice is given. In either event, or if Lender acquires the Property under
Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower’s rights to any insurance
proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instrument, and
(b) any other of Borrower’s rights (other than the right to any refund of unearned premiums paid by
Borrower) under all insurance policies covering the Property, insofar as such rights are applicable to the
coverage of the Property. Lender may use the insurance proceeds either to repair or restore the Property or
to pay amounts unpaid under the Note or this Security Instrument, whether or not then due.

6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal
residence within 60 days after the execution of this Security Instrument and shall continue to occupy the
Property as Borrower's principal residence for at least one year after the date of occupancy, unless Lender
otherwise agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating
circumstances exist which are beyond Borrower's control.

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the
Property. Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in
order to prevent the Property from deteriorating or decreasing in value due to its condition. Unless it is
determined pursuant to Section 5 that repair or restoration is not economically feasible, Borrower shall
promptly repair the Property if damaged to avoid further deterioration or damage. If insurance or
condemnation proceeds are paid in connection with damage to, or the taking of, the Property, Borrower
shall be responsible for repairing or restoring the Property only if Lender has released proceeds for such
purposes. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of
progress payments as the work is completed. If the insurance or condemnation proceeds are not sufficient
to repair or restore the Property, Borrower is not relieved of Borrower's obligation for the completion of
such repair or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
Borrower notice at the time of or prior to such an interior inspection ‘specifying such reascnable cause.

§. Borrower’s Loan Application, Borrower shall be in default if, during the Loan application
process, Borrower or any persons or entities acting at the direction of Borrower or with Borrower's
knowledge or consent pave materially false, misleading, or inaccurate information or statements to Lender
(or failed to provide Lender with material information) in connection with the Loan. Material
representations include, but are not limited to, representations concerning Borrower’s occupancy of the
Property as Borrower's principal residence.

9. Protection of Lender’s Interest in the Property and Rights Under this Security Instrument. If
(a) Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there
is a legal proceeding that might significantly affect Lender’s interest in the Property and/or rights under
this Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
enforcement of a tien which may attain priority over this Security Instrument or to enforce laws or
regulations}, or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender’s interest in the Property and rights under this Security
Instrument, including protecting and/or assessing the value of the Property, and securing and/or repairing
the Property. Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien
which has priority over this Security Instrument; (b) appearing in court; and (c) paying reasonable

MFMD7770 (09/2006) / 047-290695-7 Initials: p

& -GAIMD) (0802) Page 7 of 15 Form 3021 1/01
©

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370] SVH 5196, p. 0149. Printed 06/18/2009. Oniine 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 9 of 27

BERS 196 FOUN 15.0

attomeys’ fees to protect its interest in the Property and/or rights under this Security Instrument, including
its secured position in a bankruptcy proceeding. Securing the Property includes, but is not limited to,
entering the Property to make repairs, change locks, replace or board up doors and windows, drain water
from pipes, eliminate building or other code violations or dangerous conditions, and have utilities turned
on or off. Although Lender may take action under this Section 9, Lender does not have to do so and is not
under any duty or obligation to do so. It is agreed that Lender incurs no liability for not taking any or all
actions authorized under this Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additiona) debt of Borrower
secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting
payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the
lease. If Borrower acquires fee title to the Property, the leasehold and the fee ticle shall not merge unless
Lender agrees to the merger in writing.

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason,
the Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
previously provided such insurance and Borrower was required to make separately designated payments

. toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain
coverage substantially equivalent to the Mortgage Insurance previously in effect, at a cost substantially
equivalent to the cost to Borrower of the Mortgage Insurance previously in effect, from an alternate
mortgage insurer selected by Lender. If substantially equivalent Mortgage Insurance coverage is not
available, Borrower shall continue to pay to Lender the amount of the separately designated payments that
were due when the insurance coverage ceased to be in effect. Lender will accept, use and retain these
payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be
non-refundable, notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be
required to pay Borrower any interest or earnings on such loss reserve. Lender can no longer require loss
reserve payments if Mortgage Insurance coverage (in the amount and for the period that Lender requires)
provided by an insurer selected by Lender again becomes available, is obtained, and Lender requires
separately designated payments toward the premiums for Mortgage Insurance. If Lender required Mortgage
Insurance as a condition of making the Loan and Borrower was required to make separately designated
payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to
maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until Lender’s
requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and
Lender providing for such termination or until termination is required by Applicable Law. Nothing in this
Section 10 affects Borrower’s obligation to pay interest at the rate provided in the Note.

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it
may incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage
Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may
enter into agreements with other parties that share or modify their risk, or reduce losses. These agreements
are on terms and conditions that are satisfactory to the mortgage insurer and the other party (or parties) to
these agreements. These agreements may require the mortgage insurer to make payments using any source
of funds that the mortgage insurer may have available (which may include funds obtained from Mortgage
Insurance premiums).

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer,
any other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that
derive from (or might be characterized as) a portion of Borrower’s payments for Mortgage Insurance, in
exchange for sharing or modifying the mortgage insurer's risk, or reducing losses. If such agreement
provides that an affiliate of Lender takes a share of the insurer's risk in exchange for a share of the
premiums paid to the insurer, the arrangement is often termed "captive reinsurance.” Further:

{a) Any such agreements wii] not affect the amounts that Borrower has agreed to pay for
Mortgage Insurance, or any other terms of the Loan. Such agreements will not increase the amount
Borrower will owe for Mortgage Insurance, and they will not entitle Borrower te any refund.

MFMD7770 (09/2006) / 047-290695-7 Initials:
& -6A(MD) j0802) Page 8 of 16 Form 3021 1/01
&

WO CIRCUIT COURT (Land Records) [MSA CE 34-5370] SVH 5196, p. 0150. Printed 06/18/2009. Online 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 10 of 27

7 UBERS 196 FOUTS |

(b) Any such agreements will not affect the rights Borrower has - if any - with respect to the
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights
may include the right to receive certain disclosures, to request and obtain cancellation of the
Mortgage Insurance, to have the Mortgage Insurance terminated automatically, and/or to receive a
refund of any Mortgage Insurance premiums that were unearned at the time of such cancellation or
termination,

11. Assignment of Miscellaneous Proceeds; Forfeiture. Al! Miscellaneous Proceeds are hereby
assigned to and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of
the Property, if the restoration or repair is economically feasible and Lender's security is not lessened.
During such repair and restoration period, Lender shall have the right to hold such Miscellancous Proceeds
until Lender has had an opportunity to inspect such Property to ensure the work has been completed to
Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender may pay for the
repairs and restoration in a single disbursement or in a series of progress payments as the work is
completed, Unless an agreement is made in writing or Applicable Law requires interest to be paid on such
Miscellaneous Proceeds, Lender shall not be required to pay Borrower any interest or earnings on such
Miscellaneous Proceeds. If the restoration or repair is not economically feasible or Lender’s security would
be lessened, the Miscellaneous Proceeds ‘shall be applied to the sums secured by this Security Instrument,
whether or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be
applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous
Proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
the excess, if any, paid to Borrower. :

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is equal to or
greater than the amount of the sums secured by this Security Instrument immediately before the partial
taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the sums
secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
multiplied by the following fraction: (a) the total amount of the sums secured immediately before the
partial taking, destruction, or loss in value divided by (b) the fair market value of the Property
immediately before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the sums secured immediately before the partial taking, destruction, or loss in value, unless
Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums
secured by this Security Instrument whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the
Opposing Party (as defined in the next sentence) offers to make an award to settle a claim for damages,
Borrower fails to respond to Lender within 30 days after the date the notice is given, Lender is authorized
to collect and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to the
sums secured by this Security Instrument, whether or not then due. "Opposing Party” means the third party
that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of action in
regard to Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender’s
interest in the Property or rights under this Security Instrument, Borrower can cure such a default and, if
acceleration has occurred, reinstate as provided in Section 19, by causing the action or proceeding tc be
dismissed with a ruling that, in Lender’s judgment, precludes forfeiture of the Property or other material
impairment of Lender’s interest in the Property or rights under this Security Instrument. The proceeds of
any award or claim for damages that are attributable to the impairment of Lender's interest in the Property
are hereby assigned and shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be
applied in the order provided for in Section 2.

MFMD7770 (09/2006) / 047-290695-7 initials:
a> -GA(MD) |0602) Page 9 of 15 Form 3021 1/01
®

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370] SVH 5196, p. 0151. Printed 06/18/2009. Oniine 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 11 of 27

BERS 196 FRILS2

12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums secured by this Security Instrument granted by Lender
to Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower
or any Successors in Interest of Borrower. Lender shall not be required to commence proceedings against
any Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify
amortization of the sums secured by this Security Instrument by reason of any demand made by the original
Borrower or any Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or
remedy including, without limitation, Lender’s acceptance of payments from third persons, entities or
Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of or
preclude the exercise of any right or remedy.

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants
and agrees that Borrower’s obligations and liability shall be joint and several. However, any Borrower who
co-signs this Security Instrument but does not execute the Note (a "co-signer"): (a) is co-signing this
Security Instrument only to mortgage, grant and convey the co-signer’s interest in the Property under the
terms of this Security Instrument; (b) is not personally obligated to pay the sums secured by this Security
Instrument; and (c) agrees that Lender and any other Borrower can agree to extend, modify, forbear or
make any accommodations with regard to the terms of this Security Instrument or the Note without the
co-signer’s consent,

Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes
Borrower’s obligations under this Security Instrument in writing, and is approved by Lender, shall obtain
all of Borrower’s rights and benefits under this Security Instrument. Borrower shall not be released from
Borrower’s obligations and liability under this Security Instrument unless Lender agrees to such release in
writing. The covenants and agreements of this Security Instrument shall bind (except as provided in
Section 20) and benefit the successors and assigns of Lender,

14. Loan Charges. Lender may charge Borrower fees for services performed in connection with
Borrower’s default, for the purpose of protecting Lender’s interest in the Property and rights under this
Security Instrument, including, but not limited to, attorneys’ fees, property inspection and valuation fees.
In regard to any other fees, the absence of express authority in this Security Instrument to charge a specific
fee to Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not charge
fees that are expressly prohibited by this Security Instrument or by Applicable Law,

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted
limits will be refunded to Borrower, Lender may choose to make this refund by reducing the principal
owed under the Note or by making a direct payment to Borrower. If a refund reduces principal, the
reduction will be treated as a partial prepayment without any prepayment charge (whether or not a
prepayment charge is provided for under the Note). Borrower's acceptance of any such refund made by
direct payment to Borrower will constitute a waiver of any right of action Borrower might have arising out
of such overcharge.

15, Notices. All notices given by Borrower or Lender in connection with this Security Instrument
must be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to
have been given to Borrower when mailed by first class mail or when actually delivered to Borrower's
notice address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers
unless Applicable Law expressly requires otherwise. The notice address shall be the Property Address
unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly
notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's |
change of address, then Borrower shall only report a change of address through that specified procedure.
There may be only one designated notice address under this Security Instrument at any one time, Any
notice to Lender shall be given by delivering it or by mailing it by first class mai! to Lender’s address
stated herein unless Lender has designated another address by notice to Borrower. Any notice in
connection with this Security Instrument shall not be deemed to have been given to Lender until actually
received by Lender. If any notice required by this Security Instrument is also required under Applicable
Law, the Applicable Law requirement will satisfy the corresponding requirement under this Security
Instrument.

MFMD7770 (09/2006) / 047-290695-7 . Initials:
E> eam) (0602) Page 10 of 15 k Form 3021 1/01

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370] SVH 5196, p. 0152. Printed 06/18/2009. Online 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 12 of 27

URES 196 FUWIS3

16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be
governed by federal Jaw and the law of the jurisdiction in which the Property is located. All rights and
obligations contained in this Security Instrument are subject to any requirements and limitations of
Applicable Law. Applicable Law might explicitly cr implicitly allow the parties to agree by contract or it
might be silent, but such silence shall not be construed as a prohibition against agreement by contract. In
the event that any provision or clause of this Security Instrument or the Note conflicts with Applicable
Law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be
given effect without the conflicting provision,

As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender; (b} words in the singular shall] mean and
include the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to
take any action.

17. Borrower’s Copy. Borrower shall be given one copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
“Interest in the Property" means any legal or beneficial interest in the Property, including, but not limited
to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or
escrow agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
Security Instrument without further notice or demand on Borrower.

19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions,
Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time
prior to the earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in
this Security Instrument; (b) such other period as Applicable Law might specify for the termination of
Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those
conditions are that Borrower: (a) pays Lender all ‘sums which then would be due under this Security
Instrument and the Note as if no acceleration had occurred; (b) cures any default of any other covenants or
agreements; (c) pays all expenses incurred in enforcing this Security Instrument, including, but not limited
to, reasonable attorneys’ fees, property inspection and valuation fees, and other fees incurred for the
purpose of protecting Lender's interest in the Property and rights under this Security Instrument; and (d)
takes such action as Lender may reasonably require to assure that Lender's interest in the Property and
rights under this Security Instrument, and Borrower’s obligation to pay the sums secured by this Security
Instrument, shall continue unchanged. Lender may require that Borrower pay such reinstatement sums and
expenses in one or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c)
certified check, bank check, treasurer’s check or cashier’s check, provided any such check is drawn upon
an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic
Funds Transfer, Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby
shall remain fully effective as if no acceleration had occurred. However, this right to reinstate shall not
apply in the case of acceleration under Section 18.

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in
the Note (together with this Security Instrument) can be sold one or more times without prior notice to
Borrower. A sale might result in a change in the entity (known as the "Loan Servicer") that collects
Periodic Payments due under the Note and this Security Instrument and performs other mortgage loan
servicing obligations under the Note, this Security Instrument, and Applicable Law. There also might be
one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given written notice of the change which will state the name and address of the
new Loan Servicer, the address to which payments should be made and any other information RESPA

MFMD7770 (09/2006) / 047-290695-7 tnitlats:
Gp 6am) (0802) Page 11 of 165 Form 3021 1/01

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370] SVH 5196, p, 0183. Printed 06/18/2009. Online 02/13/2009,
Case 19-14489 Doc17-2 Filed 04/16/19 Page 13 of 27

URERS 196 FILO 54

requires in connection with a notice of transfer of servicing, If the Note is sold and thereafter the Loan is
serviced by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations
to Borrower will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not
assumed by the Note purchaser unless otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
individual litigant or the member of a class) that arises from the other party’s actions pursuant to this
Security Instrument or that alleges that the other party has breached any provision of, or any duty owed by
reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with such
notice given in compliance with the requirements of Section 15) of such alleged breach and afforded the
other party hereto a reasonable period after the giving of such notice to take corrective action. If
Applicable Law provides a time period which must elapse before certain action can be taken, that time
period will be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and
opportunity to cure given to Borrower pursuant to Section 22 and the notice of acceleration given to
Borrower pursuant to Section 18 shall be deemed to satisfy the notice and opportunity to take corrective
action provisions of this Section 20.

21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances" are those
substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides
and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials;
(b) "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
relate to health, safety or environmental protection; (c) “Environmental Cleanup” includes any response
action, remedial action, or remeval action, as defined in Environmental Law; and (d) an "Environmental
Condition" means a condition that can cause, contribute to, or otherwise trigger an Environmental
Cleanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do,
nor allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental
Law, (b) which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a
Hazardous Substance, creates a condition that adversely affects the value of the Property. The preceding
two sentences shall not apply to the presence, use, or storage on the Property of small quantities of
Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to
maintenance of the Property (including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit
or other action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any
Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or threat of
release of any Hazardous Substance, and (c) any condition caused by the presence, use or release of a
Hazardous Substance which adversely affects the value of the Property. If Borrower learns, or is notified
by any governmental or regulatory authority, or any private party, that any removal or other remediation
of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take al] necessary
remedial actions in accordance with Environmental Law. Nothing herein shall create any obligation on.
Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
Borrower’s breach of any covenant or agreement in this Security Instrument (but not prior to
acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a)
the default; (b) the action required to cure the default; (c) a date, not less than 30 days from the date
the notice is given to Borrower, by which the default must be cured; and (d) that failure to cure the

MFMD7770 (09/2006) / 047-290695-7 Initials:
CBD -6aimp; 10802} Pago 12 of 15 Form 3021 1/01

®@

WO CIRCUIT COURT (Land Records} [MSA CE 31-5370] SVH 5196. p. 0154. Printed 06/48/2609. Online 02/43/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 14 of 27

UES 196 FLW SS

default on or before the date specified in the notice may result in acceleration of the sums secured by
this Security Instrument and sale of the Property. The notice shall further inform Borrower of the
right to reinstate after acceleration and the right to assert in the foreclosure proceeding the
non-existence of a default or any other defense of Borrower to acceleration and sale. If the default is
not cured on or before the date specified in the notice, Lender at its option may require immediate
payment in full of all sums secured by this Security Instrument without further demand and may
invoke the power of sale, assent to decree, and/or any other remedies permitted by Applicable Law.
Lender shall be entitled to collect all expenses incurred in pursuing the remedies provided in this
Section 22, including, but not limited to, reasonable attorneys’ fees and costs of title evidence.

If Lender invokes the power of sale, Lender shall mail or cause Trustee to mail a notice of sale
to Borrower in the manner prescribed by Applicable Law. Trustee shall give notice of sale by public
advertisement and by such other means as required by Applicable Law. Trustee, without demand on
Borrower, shall sell the Property at public auction to the highest bidder at the time and place and
under the terms designated in the notice of sale in one or more parcels and in any order Trustee
determines. Trustee may postpone sale of all or any parcel of the Property by public announcement
at the time and place of any previously scheduled sale and by notice to any other persons as required
by Applicable Law. Lender or its designee may purchase the Property at any sale.

Trustee shall deliver to the purchaser Trustee’s deed conveying the Property without any
covenant or warranty, expressed or implied, The recitals in the Trustee’s deed shall be prima facie
evidence of the truth of the statements made therein. Trustee shall apply the proceeds of the sale in
the following order: (a) to all expenses of the sale, including, but not limited to, Trustee’s

feesof 5.0000 % of the gross sale price and reasonable attorneys’ fees; (b) to all
sums secured by this Security Instrument; and (c) any excess to the person or persons legally entitled
to it.

Borrower, in accordance with Title 14, Chapter 200 of the Maryland Rules of Procedure, does
hereby declare and assent to the passage of a decree to sell the Property in one or more parcels by the
equity court having jurisdiction for the sale of the Property, and consents to the granting to any
trustee appointed by the assent to decree of all the rights, powers and remedies granted to the Trustee
in this Security Instrument together with any and ail rights, powers and remedies granted by the
decree, Neither the assent to decree nor the power of sale granted in this Section 22 shall be exhausted
in the event the proceeding is dismissed before the payment in full of all sums secured by this
Security Instrument.

23. Release. Upon payment of all sums secured by this Security Instrument, Lender or Trustee, shall
telease this Security Instrument and mark the Note "paid" and returm the Note to Borrower. Borrower shall
pay any recordation costs. Lender may charge Borrower a fee for releasing this Security Instrument, but
only if the fee is paid to a third party for services rendered and the charging of the fee is permitted under
Applicable Law.

24. Substitute Trustee. Lender, at its option, may from time to time remove Trustee and appoint a
successor trustee to any Trustee appointed hereunder by an instrument recorded in the city or county in
which this Security Instrument is recorded, Without conveyance of the Property, the successor trustee shall
succeed to all the title, power and duties conferred upon Trustee herein and by Applicable Law.

25. Possession of the Property. Borrower shall have possession of the Property until Lender has
given Borrower notice of default pursuant to Section 22 of this Security Instrument.

MFMD7770 (09/2006) / 047-290695-7 initiate:
 -6Aimo} (0602) Page 13 of 15 Form 3021 1/04

WO CIRCUIT COURT (Land Records} [MSA CE 31-5370) SVH 5196, p. 0155. Printed 06/18/2008, Online 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 15 of 27

BER5.196 FLD S6

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this

Security Instrument and in any Rider executed by Borrower and recorded with it.

“Vee

Witnesses:

 

(Seal)

 

 

 

 

 

 

 

 

-Borrower

PAUL ROBINSON
(Seal)
-Borrower
(Seal) {Seal}
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
(Seal} (Seal)
-Borrower -Borrower

MFMD7770 (09/2006) / 047-290695-7

ED 6am) {0602) Page 14 of 15 Form 3021 1/01

WO CIRCUIT COURT (Land Records) (MSA CE 31-5370] SVH 5196. p. 0156. Printed 06/18/2009. Online 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 16 of 27

UBERS 196 FOUTS

STATE OF MARYLAND, / a County ss: fo-b wP

Hereby Certify, That on this day of oT 2007 , before me, the subscriber, a
’ Notary Public of the State of Maryland, in and for the
personally appeared
PAUL C ROBINSON

known to me or satisfactorily proven to be the person(s)’ whose name(s) is/are subscribed to the

within instrument and acknowledge that he/she/they executed _the same for the purposes therein contained.
AS WITNESS: my hand and notarial seal.

My Commission Expires:

’ . Notary Public

 

a sitigg. ROBERT SCOTT ABRAMSON
of. “he at

if: a“ “Bt eatin Ca

“%- ps Marylan
Naa? f by Commission Expires 2/1/2011

STATEOF MA/A-+fia~9 Lyoth vot County ss:
I Hereby Certify, That on this 1S day of “4¢Ane4 “20°F before me, the subscriber,

a Notary Public of the State of VAY YLAM andforthe ms ity of brent:
personally appeared

AEP OWES. ,
the agent of the party secured by the foregoing Deed of Trust, and made oath in due form of law that the
consideration recited in said Deed of Trust is true and bona fide as therein set forth and that the actual sum
of money advanced at the closing transaction by the secured party was paid over and disbursed by the party
or parties secured by the Deed of Trust to the Borrower or to the person responsible for disbursement of
funds in the closing transaction or their respective agent at a time not later than the execution and delivery
by the Borrower of this Deed of Trust; and also made oath that he is the agent of the party or parties
secured and is duly authorized to make this affidavit.

AS WITNESS: my hand and notarial seal. ee

My Commission Expires:

 

Notary Public
gse8TTAas., ROBERT SCOTT ABRAMSON
Perk’ Notary Public
meee RE Baltimore County

18" Aae,-9 2 Maryland
hoe My Commission Expos 22on

This is to certify that the within instrument was prepared by Homecomings Financial

Soran 4a US
SOndy FANS Umer sas

Anand

 

MFMD7770 (09/2006) / 047-290695-7 initiate:
GED-6A (MD) (0802) Page 16 of 15 Form 3024 1/01
3 6

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370} SVH 5196, p. 0157. Printed 06/18/2009. Online 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 17 of 27

BERS 196 FOI} S8

ADJUSTABLE RATE RIDER

5 Year Fixed Rate Payment Option

THIS ADJUSTABLE RATE RIDER is made this 15TH dayof MARCH, 2007 ,
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed
of Trust, or Security Deed (the "Security Instrument"} of the same date given by the
undersigned ("Borrower") to secure Borrower's Adjustable Rate Note [the "Note"} to
HOMECOMINGS FINANCIAL, LLC (F/K/A HOMECOMINGS FINANCIAL NETWORK, INC.)

{"Lender") of the same date and covering the property described in the Security Instrument
and located at:
29 CANAL SIDE MEWS EAST
OCEAN CITY, MD 21842
(Property Address]

THE NOTE CONTAINS PROVISIONS THAT WILL CHANGE THE INTEREST
RATE AND THE MONTHLY PAYMENT. THERE MAY BE A LIMIT ON THE
AMOUNT THAT THE MONTHLY PAYMENT CAN INCREASE OR DECREASE.
THE PRINCIPAL AMOUNT TO REPAY COULD BE GREATER THAN THE
AMOUNT ORIGINALLY BORROWED, BUT NOT MORE THAN THE LIMIT
STATED IN THE NOTE.

ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the
Security Instrument, Borrower and Lender further covenant and agree as follows:

Lender or anyone who takes the Note by transfer and who is entitled to receive payments
under the Note is called the "Note Holder."

A. INTEREST RATE AND MONTHLY PAYMENT CHANGES
The Note provides for changes in the interest rate and the monthly payments, as follows:

2. INTEREST

(A) Interest Rate

Interest will be charged on unpaid Principal until the full amount of Principal has been
paid. | will initially pay interest at a yearly rate of a. 1250 %. The interest rate |
will pay may change.

The interest rate required by this Section 2 is the rate | will pay both before and after any
default described in Section 7(B) of the Note.

(B} Interest Rate Change Dates

The interest rate | will pay may change on the first day of APRIL, 2012
and on that day avery month thereafter. Each date on which my interest rate could change is

5 YEAR PAYMENT OPTION MULTISTATE ADJUSTAELE RATE RIDER 05/06
Initials g

Page 1 of 6
BE 2.202).01 VMP Mortgage Solutions, Inc.

MFCDE250 (10/2006) / 047-290695-7

WO CIRCUIT COURT (Land Recards) [MSA CE 31-5376] SVH 5196, p. 0158. Printed 06/18/2008, Online 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 18 of 27

{ERS 196 FOULS 9

called an “Interest Rate Change Date." The new rate of interest will become effective on
each Interest Rate Change Date. Although the interest rate may change monthly, my monthly
payment will be recalculated in accordance with Section 3.

(C) Interest Rate Limit

My interest rate will never be greater than 9.9500 %.

(D} Index

Beginning with the first Interest Rate Change Date, my adjustable interest rate will be based on an
Index. The "Index" is the "Twelve-Month Average” of the annual yields on actively traded United States
Treasury Securities adjusted to a constant maturity of one year as published by the Federat Reserve Board
in the Federal Reserve Statistical Release entitled "Selected Interest Rates (h.15)” (the “Monthly Yields").
The Twelve Month Average is determined by adding together the Monthly Yields for the most recently
available twelve months and dividing by 12. The most recent Index figure available as of the date 15
days before each Interest Rate Change Date is called the “Current Index."

If the Index is no longer available, the Note Holder will choose a new index that is based
upon comparable information. The Note Holder will give me notice of this choice.

{E) Catculation of Interest Rate Changes

Before each Interest Rate Change Date, the Note Holder will calculate my new interest
rate by adding TWO AND ONE FOURTH
percentage point(s) [ 2.2500 %) to the Current Index. The Note Holder
will then round the result of this addition to the nearest one-eighth of one percentage point
{0.125%). Subject to the limit stated in Section 2(C) above, the result of this addition will be
my new interest rate until the next Interest Rate Change Date.

3. PAYMENTS

{A) Time and Place of Payments

| will make a payment every month.

| will make my monthly payments on the first day of each month beginning on
MAY 1ST, 2007 . Each of these dates is called a "Payment Due Date." | will make
these payments every month until | have paid all the Principal and interest and any other
charges that | may owe under the Note. Each monthly payment will be applied as of its
scheduled due date and will be applied to interest before Principal. If, on APRIL 1ST, 2037

, | still owe amounts under the Note, | will pay those amounts in full on that date,
which is called the "Maturity Date.”

| will make my monthly payments at 2101 REXFORD, SUITE 250W, CHARLOTTE, NC
28211
or at a different place if required by the Note Holder.

(B) Minimum Payment; Amount of My Initial Monthly Payments

My "Minimum Payment" is the minimum amount the Note Holder will accept for my
monthly payment, which the Note Holder will determine in accordance with this Section 3(B),
or Section 3{D}, 3iF) or 3(G), below, as applicable.

Each of my_ initial Minimum Payments will be in the amount of U.S.
$ 2,402.53 , until a new Minimum Payment is required as provided below. If my
Minimum Payment is not sufficient to cover the interest due under the Note, the difference
will be added to my Principal amount as provided in Section 3(E) below. My initial Minimum

Payment may not be sufficient to cover the interest due,
nitials:
0 4.02).01 Page 2 of 6 @

MFCD6230 (10/2006) / 047-290695-7

WO CIRCUIT COURT (Land Records) (MSA CE 31-5370] SVH 5196, p, 0159, Printed 06/18/2009. Online 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 19 of 27

UBERS 19:6 FOU! 60

(C) Payment Change Dates

My Minimum Payment may change as required by Section 3{D} below beginning on the
first day of MAY, 2012 , and on that day every 12th month thereafter through my
109th Payment Due Date. Beginning with my 121st Payment Due Date, my Minimum
Payment may change monthly thereafter. Each of these dates is called a "Payment Change
Date.” My Minimum Payment also will change at any time Section 3(F) or 3(G) below requires
me to pay a different amount.

| will pay at least the amount of my new Minimum Payment each month beginning on
each Payment Change Date or as provided in Section 3(F) or 3{G) below.

(D) Calculation of Monthly Payment Changes

Before each Payment Change Date, the Note Holder will calculate the amount of the
monthly payment that would be sufficient to repay the unpaid Principal that | am expected to
owe at the Payment Change Date in full om the Maturity Date in substantially equal
installments at the interest rate effective during the month preceding the Payment Change
Date. The result of this calculation is called the "Full Payment." For the Payment Change
Dates occurring on the 61st, 73rd, 85th, 97th, and 109th Payment Due Dates, the Note
Holder also will multiply the amount of my last Minimum Payment due before the Payment
Change Date by the number 1.075. The result of this calculation is called the “Limited
Payment.” Unless Section 3(F) below requires me to pay a different amount, the amount of
my new Minimum Payment that will be effective on each of the 61st, 73rd, 85th, 97th, and
109th Payment Change Dates will be the lesser of the Full Payment or the Limited Payment.
The amount of my new Minimum Payment that will be effective on each of thea Payment
Change Dates beginning with the 121st Payment Due Date and continuing monthly thereafter
will be the Full Payment, as provided in Section 3(G) below.

The Minimum Payment applies only to the Principal and interest payment and does not
apply to any escrow payments the Note Holder may require under the Security Instrument.

(E) Additions to My Unpaid Principal

My monthly payment could be less than or greater than the amount of the interest
portion of the monthly payment that would be sufficient to repay the unpaid Principal | owe at
the monthly payment date in full on the Maturity Date in substantially equal payments. For
each month that my monthly payment is less than the interest portion, the Note Holder will
subtract the amount of my monthly payment from the amount of the interest portion and will
add the difference to my unpaid Principal. The Note Holder also will add interest on the
amount of this difference to my unpaid Principal each month. The interest rate on the interest
added to Principal will be the rate required by Section 2 above. For each month that my
monthly payment is greater than the interest portion, the Note Holder will apply the payment
as provided in Section 3{A).

Initials: BQ,
BR 2102.0: Page 3 of 6
2006) / 047-290695-7

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370] SVH 5196, p. 0160. Printed 06/18/2009. Online 02/13/2009.
Case 19-14489 Doc 17-2 Filed 04/16/19 Page 20 of 27

BERS 196 FOL 6 |

{F) Limit on My Unpaid Principal; Increased Monthly Payment

My unpaid Principal may never exceed a maximum amount equal to 115% of the -
Principal amount | originally borrowed. Because of my paying only limited monthly payments,
the addition of unpaid interest to my unpaid Principal under Section 3(E) above could cause
my unpaid Principal to exceed that maximum amount. In that event and unless Section 3(G)
requires me to pay a different amount, on the Payment Due Date that my paying my menthly
payment would cause me to exceed that limit and continuing each monthly Payment Due Date
thereafter through the 120th Payment Due Date, | will instead pay a new monthly payment in
an amount not less than the amount that would pay the interest portion of the monthly
payment at the interast rate effective during the month preceding the applicable Payment Due
Date, This amount will be my new Minimum Payment. This means that my Minimum Payment
may change monthly. This method of calculating my new Minimum Payment amount will
remain in effect until the 121st Payment Due Date.
{G) Required Full Payment
Beginning on the Payment Change Date that occurs on the 121st Payment Due Date and
continuing monthly thereafter, | will pay the Full Payment as my Minimum Payment until my
monthly payment changes again, .

(H) Payment Options

Each month the Note Holder may provide me with up te three additional payment options
{in addition to the Minimum Payment) that are equal to or greater than the Minimum Payment,
which are called "Payment Options." {| may be given the following Payment Options:

{i} Interest Only Payment: the amount that would pay the interest portion of the
monthly payment at the current interest rate. The Principal balance will not be
decreased by this Payment Option. This payment option will mot be available
beginning with the 121st Payment Due Date.

(ii) Fully Amortized Payment: the amount necessary to pay the loan off (including all
Principal and interest) on the Maturity Date in substantially equal installments at the
interest rate effective during the preceding month. This Payment Option is calculated
on the assumption that the current interest rate will remain in effect until the loan is
paid in full, however, the current interest rate may in fact change in accordance with
Section 2(B) above.

tii} 15 Year Amortized Payment: the amount necessary to pay the joan off (including all
Principal and interest) within a fifteen (15) year period from the first payment due
date in substantially equal installments at the interest rate effective during the
preceding month. This Payment Option is calculated on the assumption that the
current rate will remain in effect until the loan is paid in full, however, the current
interest rate may in fact change in accordance with Section 2(B) above.

Payment Options will only be available if they are equal te or greater than the Minimum

Payrnent.

(1) Failure te Make Adjustments

If for any reason the Note Holder fails to make an adjustment to the interest rate or

payment amount as described herein, regardless of any notice requirement, | agree the Note

Initials: ©
2. Page 4 of 6

08) (047-200685-7

WO CIRCUIT COURT (Land Recards) [MSA CE 31-5370] SVH 5196, p. 0161. Printed 06/18/2009. Online 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 21 of 27

BERS 196 FOI 62

Holder may, upon discovery of such failure, then make the adjustment as if they had been
made on time. | also agree not to hold the Note Holder responsible for any damages to me
that may result from the Note Holder's failure to make the adjustment and to let the Note
Holder, at its option, apply any excess monies that | may have paid to partial Prepayment of
unpaid Principal.

4. NOTICE OF CHANGES
The Note Holder will deliver or mail to me a notice of any changes in the amount of my
monthly payment before the effective date of any change, The notice will include information
- required by law to be given to me and also the title and telephone number of a person who
will answer any question | may have regarding the notice.

B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
Uniform Covenant 18 of the Security Instrument is amended to read as follows:

Transfer of the Property or a Beneficial Interest in Borrower. As used in this
Section 18, "Interest in the Property" means any legal or beneficial interest in the
Property, including, but not limited to, those beneficial interests transferred in a
bond for deed, contract for deed, installment sales contract or escrow agreement,
the intent of which is the transfer of title by Borrower at a future date to a
purchaser,

If all or any part of the Property or any Interest in the Property is sold or
transferred {or if Borrower is not a natural person and a beneficial interest in
Borrower is sold or transferred} without Lender's prior written consent, Lender may
require immediate payment in full of all sums secured by this Security Instrument.
However, this option shall not be exercised by Lender if such exercise is prohibited
by Applicable Law. Lender also shall not exercise this option if: (a) Borrower causes
to be submitted to Lender information required by Lender to evaluate the intended
transferee as if a new loan were being made to the transferee; and (b) Lender
reasonably determines that Lender’s security will not be impaired by the loan
assumption and that the risk of a breach of any covenant or agreement in this
Security Instrument is acceptable to Lender.

To the extent permitted by Applicable Law, Lender may charge a reasonable fee
as a condition to Lender's consent to the loan assumption. Lender also may require
the transferee to sign an assumption agreement that is acceptable to Lender and that
obligates the transferee to keep all the promises and agreements made in the Note
and in this Security Instrument. Borrower will continue to be obligated under the
Note and this Security Instrument unless Lender releases Borrower in writing.

If Lender exercises the option to require immediate payment in full, Lender shall
give Borrower notice of acceleration. The notice shall provide a period of not less
than 30 days from the date the notice is given in accordance with Section 15 within
which Borrower must pay all sums secured by this Security Instrument. If Borrower
fails to pay these sums prior to the expiration of this period, Lander may invoke any
remedies permitted by this Security Instrument without further notice or demand on
Borrower. sO

. Initials:
Ld (0402).01 Page 5 of 6

MFCD6290 (10/2006) / 047-290895-7

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370} SVH 5196, p. 0162. Printed 06/18/2009. Online 02/13/2009.
: | Case 19-1 448 Ogg 6 Fou 16 aA" 6/19 Page 22 of 27

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained

in this Adjustable Rate Rider.

“\ad CIA (Seal)

 

 

 

 

 

 

 

 

(Seal)
-Borrower -Borrower
PAUL ROBINSON

(Seal) (Seal)

-Borrower -Borrower

{Seal} {Seal)

-Borrower -Borrower

(Seal) (Seal)

-Borrower -Borrower

(0402),01 Page 6 of 6

MFCD6290 (10/2006) / 047-290695-7

WO CIRCUIT COURT (Land Records} (MSA CE 31-5370] SVH 5196, p. 0163. Printed 06/18/2009. Ontine 02/13/2009.
Case 19-14489 Doc17-2 Filed 04/16/19 Page 23 of 27

LIBERS 196 FULT 64

CONDOMINIUM RIDER

THIS CONDOMINIUM RIDER is made this 15TH day of MARCH, 2007 '
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed
of Trust, or Security Deed {the "Security Instrument") of the same date given by the
undersigned (the “Borrower") to secure Borrower's Note to
HOMECOMINGS FINANCIAL, LLC (F/K/A HOMECOMINGS FINANCIAL NETWORK, INC.)

(the
“Lender"} of the same date and covering the Property described in the Security Instrument
and located at:
29 CANAL SIDE MEWS EAST
OCEAN CITY, MD 21842

[Property Address]
The Property includes a unit in, together with an undivided interest in the common elements
of, a condominium project known as:
SUNSET ISLAND
[Name of Condominium Project}

(the “Condominium Project"). If the owners association or other entity which acts for the
Condominium Project ithe "Owners Asscciation") holds title to property for the benefit or use
of its members or shareholders, the Property also includes Borrower's interest in the Owners
Association and the uses, proceeds and benefits of Borrower's interest.

CONDOMINIUM COVENANTS. In addition to the covenants and agreements made in the
Security Instrument, Borrower and Lender further covenant and agree as follows:

A. Condominium Obligations. Borrower shall perform all of Borrower's obligations under
the Condominium Project’s Constituent Documents. The "Constituent Documents” are the: (i)
Declaration or any other document which creates the Condominium Project: (ii) by-laws: {iii)
code of regulations; and (iv) other equivalent documents. Borrower shall promptly pay, when
due, all dues and assessments imposed pursuant to the Constituent Documents.

B. Property Insurance. So lang as the Owners Association maintains, with a generally
accepted insurance carrier, a "Master" or “blanket” policy on the Condominium Project which
is satisfactory to Lender and which provides insurance coverage in the amounts {including
deductible levels), for the periods, and against loss by fire, hazards included within the term
"extended coverage,” and any other hazards, including, but not limited to, earthquakes and
tloods, from which Lender requires insurance, then: (i) Lender waives the provision in

MULTISTATE CONDOMINIUM RIDER - Single Family - Fannie Mae/Freddie Mac UNIFORM
INSTRUMENT MFCD8054 (08/2006) / 047-290695-7

S>-8R (0411) Form 3140 1/01
® tae

Page 1 of 3 Initials:

VMP Mortgage Solutions, Inc. g

(800)521-7291

WO CIRCUIT COURT (Land Records} [MSA CE 31-5370] SVH 5196, p. 0164. Printed 06/18/2009. Online 62/43/2009.

 
Case 19-14489 Doc17-2 Filed 04/16/19 Page 24 of 27

| | BERS 196 FOL! 65

Section 3 for the Periodic Payment to Lender of the yearly premium installments for property
insurance on the Property; and (ii) Borrower’s obligation under Section 5 to maintain property
insurance coverage on the Property is deemed satisfied to the extent that the required
coverage is provided by the Qwners Association policy.

What Lender requires as a condition of this waiver can change during the term of the
loan.

Borrower shall give Lender prompt notice of any lapse in required property insurance
coverage provided by the master or blanket policy.

In the event of a distribution of property insurance proceeds in lieu of restoration or
repair following a loss to the Property, whether to the unit or to common elements, any
proceeds payable to Borrower are hereby assigned and shall be paid to Lender for application
to the sums secured by the Security Instrument, whether or not then due, with the excess, if
any, paid to Borrower.

C. Public Liability Insurance. Borrower shall take such actions as may be reasonable to
insure that the Owners Association maintains a public liability insurance Policy acceptable in
form, amount, and extent of coverage to Lender,

D. Condemnation. The proceeds of any award or claim for damages, direct or
consequential, payable to Borrower in connection with any condemnation or other taking of all
or any part of the Property, whether of the unit cr of the common elements, or for any
conveyance in lieu of condemnation, are hereby assigned and shall be paid to Lender, Such
proceeds shall be applied by Lender to the sums secured by the Security Instrument as
provided in Section 11.

E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and with
Lender’s prior written consent, either partition or subdivide the Property or consent to: (i) the
abandonment or termination of the Condominium Project, except for abandonment or
termination required by law in the case of substantial destruction by fira or other casualty or
in the case of a taking by condemnation or eminent domain; {ii) any amendment to any
provision of the Constituent Documents if the provision is for the express benefit of Lender;
(iii) termination of professional management and assumption of self-management of the
Owners Association; or (iv) any action which would have the effect of rendering the public
liability insurance coverage maintained by the Owners Association unacceptable to Lender.

F. Remedies. If Borrower does not pay condominium dues and assessments when due,
then Lender may pay them. Any amounts disbursed by Lender under this paragraph F shall
become additional debt of Borrower secured by the Security Instrument. Unless Borrower and
Lender agree to other terms of payment, these amounts shall bear interest from the date of
disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to
Borrower requesting payment.

Initials:
@-sr (0411) Page 2 of 3 Form 3140 1/01

MFCD8054 (08/2006) / 047-290695-7

WO CIRCUIT COURT (Land Records) [MSA CE 31-5370] SVH 5196, p. 0165. Printed 06/16/2009, Online 02/13/2009.
UBRS 196 FLU 66

| Case 19-14489 Doc17-2 Filed 04/16/19 Page 25 of 27

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained

in this Condominium Rider.

VA OIL

 

 

 

 

 

 

 

 

(Seal) (Seal)
. -Borrower -Borrower
PAUL ROBINSON
{Seal) (Seal)
-Borrower -Borrower
(Seal) {Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
Gp-8R (0411) Page 3 of 3 Form 3140 1/01

MFCD8054 (08/2006) / 047-290695-7

WO CIRCUIT COURT (Land Records) (MSA CE 31-5370] SVH 5196. p. 0166. Printed 06/18/2009. Online 02/13/2009,
Case 19-14489 Doc 17-2 _ Filed 04/16/19 Page 26 of 27
MAPLE LEAF TITLE, LLC

- 11 E. CHESAPEAKE AVENUE
TOWSON, MD 21286

Refinance Affidavit

The undersigned hereby certify that they are the original Borrowers, that the property
which is subject to this Deed of Trust is their principal residence and that the amount
secured by this Deed of Trust has been borrowed for the purpose of refinancing, and U¥s 2Q
existing Deed of Trust/Mortgage recorded among the land records in Liber J4e9)
folio + and that the unpaid principal balance due under that Deed of Trust
as of this date is ot ISix 33D) . The undersigned also hereby
certifies under penalties of perjury that the contents of this document are true to the best
of his/her/their knowledge, information and belief.

 

 

Witness:
<K l CC eu URS (Seal)
As to All Borrower

(Seal)

 

Borrower

STATE OF MARYLAND, CITY/COUNTY OF BALTIMORE, TO WIT:

I HEREBY CERTIFY THAT ON THIS 15th DAY OF March, 2007, BEFORE ME, A
NOTARY PUBLIC FOR THE AFORESAID STATE, PERSONALLY APPEARED
AVL C- Av Ac ,
KN ( T T R N) TO BE RSON(S)
WHOSE NAME(S) IS/ARE SUBSCRIBED TO THE WITHIN INSTRUMENT, WHO
SIGNED THE SAME IN MY PRESENCE, AND ACKNOWLEDGED THAT
AOR TLINERS EXECUTED THE SAME FOR THE SAME PURPOSES THEREIN

peta, ROBERT SCOTT ABRAMSON

OF tage Notary Public

¥ ai 8 Baltimore County (
“eg uw 92 _ Manfland . Z.

he My Commission Expires 2/1/2011 N

MY COMMISSION EXPIRES:

FEB 112009 the foregoing instrument
filed for record and is accordingly recorded
among the land Ze, of Worcester County,

Maren lla flor ete
 
 
        
  
    

  
    
   
 
 

Type(s)

. Oo
of Instruments

  
  
   

 

    

       
  
 

     
  
    
 
     

1 | Deed of Trust Lease 2 | Deed of Trust

      
     
      

  

    
 

   
  

    

 

  

Conveyance Improved Sale Unimproved Sale |. _| Multiple Not an Arms-
Check Box Arms- i A 2 Arms Length /3 Length Sale
‘| Tax Exemptions
(if Applicable) Tra

  
  
    
 
   
 

       
  
  

  
     
 

 

Cite or Explain Authority |.
: Office’ oe
ecordattonil

nee f 3

   
 

oa
Purchase Price/Considera
Any New Mort
New Second Mort
Balance of Existing Mortgages

    

     

  
 
 
   
  

  
  
  

.00
650,000.00
140,500.00
759,872.33

tion nsidération:..

     
   
   
 

Consideration
and Tax ..
Calculations

    
    
 
   

   
   

ransfer
tidn: Tax.

av

rs

  
 
 

Other:

           
  
 
    

 

 

rahe

 
  
  
    
  
 
  

  
  

Full Cash Value
SS cAnibu
Recordin
Surcha
State Recordation Tax
State Transfer Tax
Transfer Tax

 

20.00
20,00
729.30

 
   

Fees

  
   
 
   
  

Other
Other

  

   
  

   

    
 

   
  
 
 
     

        

Description of 10 413206 6684

   
       
 

38

  
  
  
 
 
   

  
 
 
 

4882/1

    

    

Property Name: ~ bat ve
SDAT requires —_ Port Astor / Sunset (5 II —— BP29 a 215/23 aL !
submission of all Main; Loca Being: wey ean ey :

    
   
  
  
    
  
  
 
    
  
 
      
  
 
 
   
 

applicable information. | 29 Canal Side Mews East, Ocean City, MD 21842

A maxirnum of 40 ater, Meter Account:No,
characters will be
indexed in accordance
wilh the pronly ciled in
Real Propeny Article

Section 3-104{(gX 3 (4.

 

 

     

    
 

      
 

‘| Amount: SN/A
N/A

 

   

     

    

  

‘Par a Yes UX) Amt. of SqFi/ Translerred:

  
   

    

  
    
 

If Partial

moe

List Conveyed: N/A

  

Millen Poste ane

Paul C. Robinson

       
  

Paul C. Robinson

  

Transferred
From

    
      
    
 

 
 
    

Pim ‘= Gran

Att Thomas P Dore

   

  
   

Transferred

Atty Thomas P Dore
To :

 

 
    
  

29 Canal Side Mews Ocean City, MD 21842

Pena

  
 

 
  

Other Names
to Be Indexed

  

Homecomin Financial, LLC Homecomi Financial, LLC

  

 

         
   
       
  

7 a
ot

 

se ey

X | Retum to Contact Person

[_] Hotd tor Pickup

Retum Address Provided
DE OCOBY “OMPANY'EAG INSFERS 22000008
X | Yes No Will the property being conveyed be the grantee's principal residence?

Yes |X] No Does transfer include personal property? If yes, identify:

      
     
    
 

 

  
      
        
   
     
  
   

Tamara T
Maple Leaf Titl
1| East
Ti

Name:
Firm:
Address:
Phone:

   
        

Contact/Mail
Information

  

LLC
Avenue, Towson, Mi} 21286
410-337-6750 Fax: 4)0-337-5422

    

   

 

       

     

  

ASSeSSment |
Information,

    
      

of su if recorded, no
§. Line. 68

   
  

5u

 

Was

   
    

DNF attach

Ww

   
   

uired}

  
      

   

Yes | X | No

Pos .

ee Ee Ee
